Citation Nr: 0406830	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son-in-law


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The appellant in this case is an individual who claims to 
have served in the United States Armed Forces in the Far 
East.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July and November 2003, the RO received additional 
evidence from the appellant pertinent to the pending claim.  
Although the RO drafted a January 2004 memorandum for file, 
the RO, as the agency of original jurisdiction, has not 
reviewed the additional evidence and has not prepared a 
supplemental statement of the case (SSOC) discussing this 
evidence.  See 38 C.F.R. § 19.31(b)(1) (2003).  Accordingly, 
the Board is compelled to remand this case to the RO for the 
issuance of an SSOC.

As a point of reference, the Board observes that the evidence 
received in July and November 2003 includes personal 
information about the appellant different than that 
previously used to verify and reverify service in the U.S. 
Armed Forces.  For example, the appellant provided a date of 
birth of August 18, 1916, and a service discharge date of 
June 30, 1946.  The appellant also provided information not 
previously known to VA, such as the names of his mother and 
father. 



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that no notification or development 
action is required.  If further action is 
required, undertake it before further 
adjudication of the claim. 

2.  Attempt to reverify the appellant's 
service, based upon the personal 
information he provided in 2003 that is 
different than that previously used to 
verify service (see above discussion).

3.  Then, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must consider all evidence 
received since the May 2003 SSOC.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



